DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: safety system in claims 4, 5, and 11, and overlay element in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 14, “the first data interface” apparently has insufficient antecedent basis and is unclear, e.g., because no “first” data interface is previously recited and only one data interface is previously recited (e.g., which would not apparently be a “first” data interface without at least one other data interface also having been recited).
In claim 2, line 2, “at least one motor controller” is indefinite because “at least one  motor controller” has already been recited in claim 1, lines 3ff, and it is unclear whether the at least one motor controller of claim 2 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the at least one motor controller of claim 1.
In claim 4, line 4, “safety system [set up to generate] respective target torques for at least one of the wheels” is indefinite (e.g., are these target motor torques, target friction brake torques, some combination of these, or something else, and how is the “target” defined?)
In claim 4, lines 6ff, “derive respective differential torques from the target torques for the electric motor or each of the electric motors” is fully indefinite (e.g., what are the “differential torques” differentials of, what is “the target torque”, and particularly how is the target torque (or the respective differential torques [plural])  “for the electric motor(s)”, if it is or they are?)
In claim 6, lines 2ff, “the differential torques” has no apparent antecedent basis, and is also unclear regardless of antecedent basis.
In claim 6, lines 4ff, “the or the respective maximum currently available positive and/or negative torque values” is fully indefinite with no apparent antecedent basis (e.g., available to whom or what, how can currently available torque values be both positive “and” negative?)
In claim 7, line 3, “differential torques” is indefinite (e.g., what are the torques [plural] differentials of?)
Claims 8 to 11 and 15 are unclear in their entireties.
For example, in claim 8, lines 2ff, “a limited differential torque for the electric motor or each of the electric motors” is indefinite (e.g., limited in what particular why by whom or what, “differential” defined particularly, and particularly how is the differential torque “for” one or more electric motors?)
In claim 9, lines 5 to 9f, “overlay the differential torques . . .” is fully indefinite (e.g., how are plural torques overlaid on a singular value, what is “the or the respective current target torque value”, how is the value of the electric motor(s), what does “can preferably be received” mean or require1, what is a vehicle controller and might it include or be the previously recited motor controller or brake controller, etc.?)
In claim 10, lines 2ff, “an overlay element” is indefinite and unclear.
In claim 10, lines 4ff, “to overlay a respective differential torque value with a target torque value for the electric motor[s]” is fully indefinite(e.g., differential torque and target torque value defined particularly how and by whom or what, overlay in what way particularly, etc.?)
In claim 11, lines 2ff, “the safety system is set up . . . to reduce the slip value without an interaction with a vehicle controller or other controllers” is indefinite with insufficient antecedent basis, it also being unclear what “interaction” might be excluded and what the “controller[s]” might or might not include (e.g., might they not include, for example only, a USB or air bag controller?)
In the second to last line of claim 13, “the date interface” is unclear.
In claim 15, line 5, “a second interface” is unclear (e.g., might this refer to the second data interface of claim 1?)
In claim 15, line 6, “a second data interface” is unclear (e.g., might this refer to the second data interface of claim 1?  If so, why is an indefinite article “a” being used?)
In claim 15, lines 8ff, “overlaying a target torque value an electric motor controlled by the electric motor controller with the differential torque” is fully indefinite and grammatically incorrect (e.g., overlay in what way, is “an electric motor” one of the motors recited in claim 1, what is “the differential torque”, etc.?)
Claim limitation “safety system” in claims 4, 5, and 11, and “overlay element” in claim 10, invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. It is unclear what structure(s) constitute the safety system, and how (e.g., by what algorithm) the safety system generates target torques.  It is unclear what the overlay element (47) is or might be “add[ing]” in the claim, and what other types of “overlay[ing]” might be equivalent to adding for claim interpretation purposes, from the teachings of the specification. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim(s) depending from claims expressly noted above are also rejected under 35 U.S.C. 112 by/for reason of their dependency from a noted claim that is rejected under 35 U.S.C. 112.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al. (2017/0288951) in view of Ajiro (2014/0375115).
Kurauchi et al. (‘951) reveals:
per claim 1, a system for an electrically driven vehicle [e.g., the hybrid vehicle having the internal combustion engine and the a motor to drive the wheels; e.g., paragraphs [0003], [0146], etc., being electrically driven when the motor obviously drives the wheels], wherein the system comprising includes:
at least one motor controller [e.g., 122] configured to control at least one electric motor [e.g., 104], with which at least one drive wheel of the vehicle can be driven [e.g., paragraphs [0003], [0146], etc.], and
at least one brake controller [e.g., 128] configured to control friction brakes, with each of which one of multiple drive wheels and/or non-driven wheels can be braked [e.g., paragraph [0036], “The ECU 128 detects a depression amount of a brake pedal (not illustrated in the drawings), and controls wheel brakes based on the detected brake pedal depression amount and on travel control information passed from other ECUs, including the presence or absence of wheel slippage, sideways sway of the vehicle body, and the like. As the travel control information, for example, the ECU 128 outputs information of the detected depression amount of the brake pedal.”; with the wheel brakes obviously being friction brakes, as was well-known and conventional],
wherein the brake controller [e.g., 128] and the electric motor controller [e.g., 122] each have a data interface [e.g., 142] that is a bus interface [e.g., using the CAN protocol (paragraph [0025])],
wherein the brake controller and the electric motor controller are set up to send and/or receive data with a predefined maximum data transmission rate via the first data interface [e.g., via the second communications network 142 in FIG. 1, which has a slower communication speed than the second communications network 140 (see paragraph [0026]) and may be implemented using CAN communication protocol standards (paragraph [0025]), with examiner also taking Official Notice that CAN buses conventionally include low-speed CAN buses that run at less than 125 Kbps and high-speed CAN buses that run at up to 1 Mbps; see e.g., the literature cited by the examiner in support of this Official Notice],
wherein the brake controller and the electric motor each have a second data interface [e.g., the first communications network 140], wherein each second data interface is designed to send and/or receive data with a higher data transmission rate than the maximum data transmission rate of the first data interface [e.g., paragraph [0026], “Moreover, the first communications network 140 has a faster communication speed than the second communications network 142, and is principally employed in transmission of the travel control information described above. The second communications network 142 is principally employed in transmission of the travel management information described above.”] and
wherein the brake controller and the electric motor controller are set up to exchange data via the second data interfaces with a higher data transmission rate than with the first data interfaces [e.g., paragraph [0025], “the ECUs 120, 122, 124, 126, 128, 130, 132, and 134 are capable of communicating with each other, and are, for example, configured by two independent CAN (Controller Area Network) buses using CAN communication protocol standards”];
While Kurauchi et al. (‘951) teaches that the motor and brake ECUs 122, 128 “are capable of communicating with each other”, it may be alleged that Kurauchi et al. (‘951) does not expressly describe that data is exchanged between the ECUS, although the examiner understands that this would be an obvious/implicit/inherent function of any two ECUs operating on (broadcasting on) the same CAN bus in a vehicle, to operate according to the CAN protocol, even without further teaching.
However, in the context/field of an improved braking control device of a vehicle, Ajiro (‘115) teaches (e.g., in conjunction with FIGS. 1, 2, etc.) that a motor controller 11 and a brake controller 12 are connected to a CAN communication line 20, and that the brake controller 12 calculates a target control torque Ts and a regenerative restriction value Tmcom e.g., based on wheel slip (cf. FIG. 4), transmits the regenerative restriction value Tmcom to the motor controller 11, and then receives a current (e.g., for example, maximum executed) regenerative execution torque Tmst from the motor controller 11, and  in the course of fully conventional merged regenerative/friction braking in the vehicle.
It would have been obvious at the time the application was filed to implement or modify the Kurauchi et al. (‘951) vehicle control system and method so that the motor controller and the brake controller would have predictably exchanged (e.g., real-time) data for travel control, such as for motor control, etc. e.g., as taught in FIG. 2 of Ajiro (‘115) including regenerative restriction values, regenerative execution torques, etc., over the faster first communications network 140 that had a maximum transmission rate that was higher than that of the second communications network 142, in order that regenerative braking by the drive motor 104 and friction braking by the wheel brakes would have been properly controlled in accordance with wheel slip, etc., as taught by Ajiro (‘115), without detrimentally resulting in understeering or oversteering of the vehicle, as taught by Ajiro (‘115), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kurauchi et al. (‘951) vehicle control system and method would have rendered obvious:
per claim 1, wherein the brake controller and the electric motor controller are set up to exchange data via the second data interfaces [e.g., via the first communications network 140 in Kurauchi et al. (‘951) for exchanging e.g., real-time motor control data such as described with respect to FIGS. 2, 4, etc. in Ajiro (‘115)] with a higher data transmission rate than with the first data interfaces [e.g., as described at paragraph [0026] in Kurauchi et al. (‘951), and as was conventional for [high-speed vs. low-speed] CAN protocols (paragraph [0025] in Kurauchi et al. (‘951)];
per claim 2, depending from claim 1, wherein the system has at least one motor controller which is set up to control one or more motors [e.g., FIG. 1 in Kurauchi et al. (‘951)];
per claim 3, depending from claim 1, wherein the at least one motor controller is set up to determine a maximum currently available positive and/or negative torque of the electric motor or each of the electric motors [e.g., the current (e.g., for example, maximum executed, and by being executed it becomes available to the vehicle) regenerative execution torque Tmst received by the brake controller 12 from the motor controller 11 in Ajiro (‘115), received by the ECU 128 from the ECU 122 over the first communications network 140] and to transfer it via the second data interface to the second data interface of the brake controller [e.g., to the connection with 140 at 128 in in Kurauchi et al. (‘951)];
per claim 4, depending from claim 1, wherein the brake controller comprises at least one safety system [e.g., for detecting wheel slip at paragraph [0155] in Ajiro (‘115), e.g., from which “wheel slippage” (paragraph [0036], [0038], etc.), e.g., obviously for effecting “ABS” control as taught by Ajiro (‘115) (paragraphs [0035], etc.), would have obviously been obtained for the ECU 128 in Kurauchi et al. (‘951)], which is set up, in the case of activation of the safety system, to generate respective target torques for at least one of the wheels of the vehicle or all wheels of the vehicle [e.g., restricted values of Tmcom, etc. in FIG. 2 of Ajiro (‘115)] and the brake controller is set up to derive respective differential torques [e.g., Tb calculated at S12 in FIG. 2 of Ajiro (‘115)] from the target torques for the electric motor or for each of the electric motors;
per claim 5, depending from claim 4, wherein the safety system comprises a drive slip control and/or an anti-lock system and/or an electronic stability program [e.g., as suggested by the wheel slippage in Kurauchi et al. (‘951) and as taught by the ABS, VDC, TCS in Ajiro (‘115)];
per claim 6, depending from claim 1, wherein the brake controller is set up to limit the differential torques for the electric motor or each of the electric motors depending on the or the respective maximum currently available positive and/or negative torque values [e.g., by subtracting Tmst from Ts at S12 of FIG. 2 in Ajiro (‘115)];
per claim 7, depending from claim 1, wherein the brake controller is set up to generate differential torques with a negative torque value or a positive torque value [e.g., the examiner considers a braking torque, e.g., Tb in Ajiro (‘115), to be a negative torque value, and to thus satisfy the alternative (“or”) limitation];
per claim 8, depending from claim 1, wherein the brake controller is set up, in the case of a limited differential torque for the electric motor or each of the electric motors, to generate braking torques for the control of the friction brakes of the drive wheels [e.g., as taught at S12 in FIG. 2 of Ajiro (‘115)], wherein a braking torque for a drive wheel consists in particular of a difference between the target torque for the respective drive wheel and the limited differential torque for an electric motor of the respective drive wheel [e.g., as taught at S12 in FIG. 2 of Ajiro (‘115)];
per claim 9, depending from claim 1, wherein the brake controller is set up to transmit the differential torques via its second data interface to the second data interface of the electric motor controller and the electric motor controller is set up to overlay the differential torques received via the second data interface from the second data interface of the brake controller on the or the respective current target torque value of the electric motor or the respective electric motor [e.g., as taught at S10 to S12 in FIG. 2 of Ajiro (‘115)], which can preferably be received via the first data interface from a vehicle controller [e.g., the examiner considers this unclear limitation to be unnecessary in a broadest reasonable interpretation (BRI) of the claim];
per claim 10, depending from claim 1, wherein the electric motor controller has an overlay element, wherein the overlay element [e.g., the portion of the motor controller 11 that obtains Tmst for use at e.g., S11 in FIG. 2 of Ajiro (‘115)] is set up to overlay a respective differential torque value with a target torque value [e.g., to obtain Tmst after Tmcom is commanded, in Ajiro (‘115)] for the electric motor or the electric motors;
per claim 11, depending from claim 1, wherein the safety system is set up, on detecting a slip value of at least one wheel above a predefined threshold value [e.g., at S103 in FIG. 4 of Ajiro (‘115)], to reduce the slip value without an interaction with a vehicle controller or other controllers [e.g., by reducing Tmcom (by means of the brake controller 12 and/or the motor controller 11) in FIG. 4 of Ajiro (‘115)];
per claim 12, depending from claim 1, a vehicle comprising the system [e.g., as taught by Kurauchi et al. (‘951) and as shown in FIG. 1 of Ajiro (‘115)];
per claim 13, depending from claim 12, wherein the vehicle comprises a vehicle controller [e.g., 120, 126, etc. in FIG. 1 of Kurauchi et al. (‘951)] comprising a first data interface [e.g., 142 in Kurauchi et al. (‘951)], which is a bus interface, and the vehicle controller is set up to send target torque values [e.g., Tmcom in FIG. 2 of Ajiro (‘115)] to the at least one electric motor controller via the first data interface of the vehicle controller to the first data interface of the motor controller and is set up to send target torque values to the brake controller via the first date interface of the vehicle controller to the first data interface of the brake controller [e.g., as described above with respect to FIG. 2 in Ajiro (‘115)];
per claim 14, depending from claim 12, wherein the vehicle has an electric drive for each of the drive wheels [e.g., the (single) motor 104 in Kurauchi et al. (‘951) is “for” (each of the plural) drive wheels (e.g., paragraphs [0003], [0146], etc.];
per claim 15, a method for operating a vehicle as claimed in claim 12, the method comprising:
generating a differential torque [e.g., Tmcom used at S10 in FIG. 2 of Ajiro (‘115), with Tmcom obviously being e.g., less than (and a fraction of, showing a difference with, a differential of) the target control torque Ts] with the brake controller and transmitting the differential torque with a second interface of the brake controller to a second data interface of an electric motor controller [e.g., as real-time motor control data transmitted over the first communications network 140 in Kurauchi et al. (‘951)]; and
overlaying a target torque value an electric motor controlled by the electric motor controller with the differential torque [e.g., at S10 and S11 in FIG. 2 of Ajiro (‘115)];
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kurauchi et al. (2017/0288951) in view of Ajiro (2014/0375115) as applied to claim 12 above, and further in view of Mikami et al. (2017/0334437).
Kurauchi et al. (‘951) as implemented or modified in view of Ajiro (‘115) has been described above.
It may be alleged that the implemented or modified the Kurauchi et al. (‘951) vehicle control system and method may not real one motor per drive wheel.
However, in the context of a similar, improved vehicle control system, Mikami et al. (‘437) teaches that the vehicle may include first and second motors 103, 107 for driving first and second drive wheels 101A, 101B, wherein the first and second electric motors are controlled by first and second (motor) control ECUs 122, 126 connected to the first and second communications networks 140, 142.
It would have been obvious at the time the application was filed to implement the Kurauchi et al. (‘951) vehicle control system and method so that plural (e.g., first and second) motors were used to drive the first and second drive wheels e.g., at a front and a rear of the vehicle, as taught by Mikami et al. (‘437), e.g., in order to improve the (e.g., for example, 4WD) driving of the vehicle, in order to provide driving redundancy, as a duplication of parts (e.g., MPEP 2144.04, VI., B.), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Kurauchi et al. (‘951) vehicle control system and method would have rendered obvious:
per claim 14, depending from claim 12, wherein the vehicle has an electric drive [e.g., 103 and 107, as taught by Mikami et al. (‘437)] for each of the drive wheels [e.g., 101A, 101B, as taught by Mikami et al. (‘437)];
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Bannatyne (SAE, 1999) reveals e.g., in FIG. 3 (reproduced below/on the next page by the examiner) a (fully conventional) redundant CAN bus architecture for automotive vehicles employing Class C-type (time-triggered) CAN buses:






[This part of the page intentionally left blank.]

    PNG
    media_image1.png
    537
    415
    media_image1.png
    Greyscale

Irie et al. (Japan, 2014-118072) may be referenced by the incorrect publication number in Kurauchi et al. (‘951) at paragraph [0003], and may show in FIG. 4 the referenced high-speed and low-speed CAN bus data transmission by which the vehicle controllers are connected in parallel.2
The two Japanese published applications from 2006 each teach that the rear wheel (steering) motor controller 5 and the brake controller 6 are connected by both the high-speed CAN communication line 200 and the low-speed CAN communication line, for improving the performance function while improving safety and reliability of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1For example, it is unclear whether the limitation(s) following the phrase “preferably” are part of the claimed invention.  See MPEP § 2173.05(d).
        2 Paragraph [0045] of this document indicates (by EPO machine translation), “In this case, by making the amount of data of the 2nd data transmitted via the 2nd communication network 52 smaller than the amount of data of the 1st data, it becomes easy to use an existing communication network (for example, a communication network in which a unit that performs VSC (Vehicle Stability Control) control for stabilizing turning behavior of a vehicle, a unit that performs TRC (Traction Control) control for securing acceleration, straightness, and turning stability of a vehicle, a unit that performs ABS (Antilock Brake System) control for preventing locking of wheels, a unit that controls electric equipment such as meters, and the like are connected to each other) as the 2nd communication network 52, as is conventionally provided in vehicles other than electric vehicles, for example.”